Title: To Thomas Jefferson from Joseph H. Nicholson, 29 May 1801
From: Nicholson, Joseph H.
To: Jefferson, Thomas


               
                  Sir,
                  Centre-Ville (Md.) May 29. 1801
               
               I did myself the Honor about two Months past to address you on the subject of some Charges which I had heard made against Captain Nicholson of the Navy, and which I was fearful might operate to his Disadvantage. These I did hope would never again require my Attention; but about four Weeks ago General Smith in Conversation with me in Baltimore mentioned one of them in such a Manner as induced me to think it ought to be repell’d in some other Way than by my own single Assertion. As soon therefore as I returned to the Eastern shore, I wrote to Boston, and have procured a Number of Letters one of which is addressed to you, and which I now take the Liberty of forwarding—The others I have enclosed to Mr. Gallatin, General Dear-borne and Genl. Smith.
               I am Sir most respectfully Yr. Ob. Serv.
               
                  
                     Joseph H. Nicholson
                  
               
            